Citation Nr: 0504306	
Decision Date: 02/16/05    Archive Date: 02/24/05

DOCKET NO.  01-07 856	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an effective date earlier than December 3, 
1990, for the grant of service connection for degenerative 
joint disease of the lumbar spine.  

2.  Entitlement to an initial increased rating for 
degenerative joint disease of the lumbar spine, currently 
evaluated as 60 percent disabling.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel




INTRODUCTION

The veteran served on active military duty from May 1951 to 
July 1954 and from February 1955 to February 1957.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2001 rating action of the 
Department of Veterans Affairs Regional Office (RO) in 
Montgomery, Alabama.  Specifically, in that decision, the RO 
granted service connection for chronic low back pain with a 
history of lumbar spine surgery times three and degenerative 
joint disease with a herniated disc with a history of an 
injury and awarded compensable evaluations of 20 percent, 
effective from December 3, 1990, and 40 percent, effective 
from February 6, 2001.  

Following receipt of notification of the decision, the 
veteran perfected a timely appeal with respect to the 
evaluations initially awarded to this service-connected 
disability as well as the effective date assigned for the 
grant of service connection for this disorder.  During the 
current appeal, and specifically by an April 2002 rating 
action, the hearing officer who had conducted a personal 
hearing with the veteran in February 2002 awarded an 
increased evaluation of 60 percent, effective from 
February 6, 2001, for the veteran's service-connected back 
disability.  Subsequently, by a June 2004 rating action, the 
RO redefined the veteran's service-connected back disability 
as degenerative joint disease of the lumbar spine.  In 
addition, the RO granted an increased evaluation of 
60 percent, effective from December 3, 1990, for this 
disorder.  As such, the Board finds that the issues currently 
on appeal are correctly stated as listed on the title page of 
this decision.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the issues on appeal has been obtained.  

2.  In a decision dated on May 2, 1990, the Board denied the 
issue of entitlement to service connection for a back 
disorder.  

3.  On December 3, 1990, the RO received from the veteran a 
petition to reopen his previously denied claim for service 
connection for a back disability.  

4.  In decision subsequently dated on April 25, 2001, the RO 
(pursuant to November 21, 2000 Board decision) granted 
service connection for chronic low back pain with a history 
of lumbar spine surgery times three as well as degenerative 
joint disease with a herniated disc and a history of injury.  

5.  The bases of the RO's grant of service connection for a 
low back disability were two letters (dated in June 1998 and 
December 1999) in which the veteran's treating physician 
expressed his opinion that the veteran's current back 
problems resulted from the injury that he had sustained to 
his back during his military service.  

6. Also by the April 25, 2001 rating action, the RO awarded 
compensable evaluations of 20 percent, effective from 
December 3, 1990, and 40 percent, effective from February 6, 
2001 for the service-connected chronic low back pain with a 
history of lumbar spine surgery times three as well as 
degenerative joint disease with a herniated disc and a 
history of injury.  

7.  The service-connected low back disability is manifested 
by severe degenerative changes of the lumbosacral spine; 
decreased range of motion; objective evidence of painful 
motion, spasm, weakness, and tenderness; decreased strength 
of the lower extremities; barely present ankle reflexes; and 
hypoactive and equal knee jerks bilaterally.  Significantly, 
however, evidence of complete bony fixation (ankylosis) of 
the spine resulting in an unfavorable angle with marked 
deformity and involvement of the major joints or without 
other joint involvement, residuals of a fracture of the 
vertebra, or unfavorable ankylosis of the entire spine has 
not been shown.  



CONCLUSIONS OF LAW

1.  The criteria for an effective date earlier than 
December 3, 1990 for the grant of service connection for a 
low back disability have not been met.  38 U.S.C.A. § 5110 
(West 2002); 38 C.F.R. § 3.400 (2004).  

2.  The criteria for an initial disability rating greater 
than 60 percent for the service-connected degenerative joint 
disease of the lumbar spine have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic 
Codes 5285 & 5286 (effective prior to September 26, 2003) and 
Diagnostic Codes 5293 (effective prior to September 23, 
2002); 38 C.F.R. § 4.71a, Diagnostic Code 5243 (initially 
codified at 5293 effective from September 23, 2002 and later 
codified at Code 5243 effective from September 26, 2003); and 
38 C.F.R. § 4.71a, Diagnostic Codes 5242 (effective 
September 26, 2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act Of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100 et seq; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2004).  This law eliminated the concept of a well-grounded 
claim (inapplicable here), redefined the obligations of VA 
with respect to the duty to assist, and imposed on VA certain 
notification requirements.

In January 2004 and October 2004 letters in the present case, 
the RO discussed the type of evidence necessary to support 
the veteran's earlier effective date and initial increased 
rating claims.  In particular, the RO notified the veteran 
that VA would make reasonable efforts to help him obtain such 
necessary evidence but that he must provide enough 
information so that VA could request the relevant records.  
Further, the RO advised the veteran of his opportunity to 
submit "enough information about . . . [his] records" so 
that the agency could request them from the appropriate 
person or facility.  

Furthermore, the April 2001 rating decision, the August 2001 
statement of the case (SOC), as well as the May 2002 and June 
2004 supplemental statements of the case (SSOCs) notified the 
veteran of the relevant criteria and evidence necessary to 
substantiate the issues.  (Specifically, the October 2004 
letter informed the veteran of the recent changes to the 
diagnostic codes which rate impairment resulting from back 
disabilities.)  These documents also included a discussion of 
the evidence of record, adjudicative actions taken, and the 
reasons and bases for the denial of the claims.  

Moreover, during the current appeal, the veteran has been 
accorded a pertinent VA examination.  Further, all available 
relevant evidence identified by the veteran has been obtained 
and associated with the claims folder.  Accordingly, the 
Board finds that VA has satisfied its duty to notify and to 
assist pursuant to the VCAA with regard to the issues on 
appeal.  See 38 U.S.C.A. §§ 5102 and 5103 (West 2002); 
38 C.F.R. § 3.159(b) (2004); Pelegrini v. Principi, No. 01-
944 (U.S. Vet. App. June 24, 2004) (Pelegrini II); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  

II.  Factual Background

In May 1990, the Board continued previous denials of service 
connection for a back disorder.  Available evidence 
considered at the time of the Board's May 1990 decision 
included service medical records which reflected complaints 
of low back pain on several occasions between August 1952 and 
December 1956.  The separation examination conducted in 
January 1957 noted that the veteran had been treated for a 
"[s]trapped back, strained muscle" in 1956 with no sequela.  

At a VA orthopedic examination conducted in October 1957, the 
veteran reported that, during service and approximately in 
1952, he fell down stairs and cut and bruised his back.  His 
complaints at the time of the post-service VA evaluation 
included "a kind of pulling sensation and a little soreness 
in the lower part of his back at times."  A physical 
examination demonstrated the presence of a two-and-a-half 
inch superficial scar parallel with the veteran's spine (at 
approximately the level of the 12th dorsal to the 2nd lumbar 
vertebrae).  Following completion of the evaluation, the 
examiner concluded that the veteran had a normal 
musculoskeletal system and, in particular, had no residuals 
from the in-service injury to his low back.  

At a VA neurological examination conducted one month later in 
December 1957, the veteran reported having continued trouble 
with his back, including pain and throbbing sensations "to 
the small of his back."  The examiner concluded that no 
neurological condition was found on evaluation.  

In November 1958, the veteran sought private medical care for 
lumbosacral strain.  X-rays taken of his lumbar spine at that 
time showed a rudimentary transverse process on the right 
side of L1.  

A VA examination conducted in January 1964 demonstrated 
normal range of motion of the entire spine in all directions 
and tenderness to palpation of the lumbosacral junction.  
X-rays taken of the veteran's lumbosacral spine were normal.  
The examiner diagnosed chronic lumbosacral strain.  

Private medical records dated from 1967 to October 1988 
reflect periodic treatment for continued complaints of low 
back pain and evaluation findings of chronic lumbosacral 
instability and chronic ligament strain of the lumbar spine.  
Specifically, in May 1968, the veteran underwent a 
laminectomy.  Post-operative diagnosis was characterized as 
herniated nucleus pulposus of L3-4 and L4-L5.  Thereafter, in 
1971, the veteran underwent a second myelogram.  X-rays taken 
of the veteran's lumbar spine in December 1973 showed a small 
amount of residual myelographic media and slight narrowing of 
the last two lumbar interspaces.  X-rays taken of his 
lumbosacral spine in May 1975 reflected relative flattening 
of the lumbosacral curve (which the radiologist felt may or 
may not be of any clinical significance) as well as residual 
contrast material in the subarachnoid space from a previous 
myelography.  In a December 1983 letter, a private physician 
who had treated the veteran after he had slipped on oil and 
fallen at work in August 1983 concluded that he had severe 
osteoarthritic changes involving L4-L5 and L5-S1 due to his 
previous back injuries and subsequent degenerative changes.  

In May 1990, the Board considered these relevant in-service, 
and post-service medical records.  The Board concluded that 
such evidence indicated that the lumbar strain which the 
veteran experienced during service was acute and transitory 
and resolved without permanent residuals and that his chronic 
back disability had its onset several years after his 
discharge from active military duty.  Consequently, the Board 
continued previous denials of service connection for a back 
disability.  

Subsequently, on December 3, 1990, the RO received from the 
veteran a petition to reopen his previously denied claim for 
service connection for a back disability.  Relevant evidence 
received pursuant to the appeal reflected periodic treatment 
for recurrent lumbosacral strain between April 1990 and 
January 1995.  According to these reports, in December 1990, 
the veteran underwent a lumbar myelogram.  The veteran's 
post-operative diagnosis was characterized as severe 
degenerative disc disease at L3-L4, L4-L5, and L5-S1.  In 
February 1991, the veteran received an epidural block.  
X-rays taken of his lumbosacral spine in November 1992 showed 
"quite noticeable changes at [the] L4-L5-S1 area."  The 
veteran received lumbar facet injections at his L4-L5 and 
L5-S1 levels on the right side in January 1993 and on his 
left side in May 1993.  A physical examination conducted at 
an April 1994 treatment session demonstrated pain and spasm.  

In January 1995, the veteran complained of increasing pain in 
his left lumbosacral area.  A physical examination 
demonstrated mild spasm and barely present ankle reflexes.  
X-rays taken of the veteran's lumbosacral spine showed 
significant changes, particularly at the L4-L5 area.  The 
treating physician provided impressions of facet syndrome, 
degenerative arthritis of the lumbar spine, as well as 
degenerative disc disease and referred the veteran for an 
epidural block.  

Subsequently, in a June 1998 letter, the veteran's treating 
physician noted that he had been treating the veteran since 
1967 and that, at that initial treatment session, the veteran 
had reported having had back problems for approximately 
10 years.  The doctor stated that he had reviewed some of the 
veteran's service medical records, which reflected treatment 
for repeated episodes of back problems between 1952 and 1956.  
The physician then expressed his opinion that he believed 
"that all of this is probably part of the same process that 
has been part of his [the veteran's] back problem."  

Thereafter, in a December 1999 letter, this same physician 
reiterated the fact that he had treated the veteran for his 
back problem for many years.  In addition, the doctor 
expressed his opinion "that it is as likely as not that . . 
. [the veteran's] back condition from which he is suffering 
is a result of the injury [that] he suffered while he was in 
the Service in approximately 1957."  

On February 6, 2001, the veteran underwent a VA spine 
examination.  At that time, he complained of pain, weakness, 
stiffness, fatigability, and a lack of endurance.  The 
veteran explained that his symptoms worsen at night and that 
sneezing "kills him."  He estimated 20 percent additional 
functional impairment with these occurrences.  Treatment 
includes medication, epidural blocks, Cortisone shots, and a 
TENS unit.  The examiner observed that the veteran wore an 
extensive (or long leg) brace from his groin to his foot as 
well as a back brace.  

A physical examination of the veteran's lumbar spine 
demonstrated flexion to the right of 22 degrees (which the 
examiner said should be 50 degrees), flexion to the left of 
26 degrees (which the examiner said should also be 
50 degrees), forward flexion to 77 degrees (which the 
examiner said be 90 degrees), backward extension of 6 degrees 
(which the examiner said should be 30 degrees), pain which 
stops motion, satisfactory musculature of the back, an 
18 centimeter scar in the midline of the lumbar area which 
was irregular in outline (which the examiner felt represented 
multiple operations), and hypoactive knee jerks which were 
equal bilaterally.  The examiner also explained that the 
veteran was flexed forward to 4 degrees and that the 
evaluation reflected objective evidence of painful motion, 
spasm, weakness, and tenderness.  The examiner diagnosed 
post-discectomy times three and degenerative joint disease of 
the lumbosacral spine with loss of function due to pain.  In 
addition, the examiner expressed his opinion that the 
veteran's currently diagnosed lower back pathology, which has 
been defined as severe degenerative joint disease of the 
lumbosacral spine, "is related to injuries during the 
service."  

Approximately one-and-a-half months later in March 2001, the 
veteran underwent a VA miscellaneous neurological disorders 
examination.  At that time, he complained of constant pain, 
limited range of motion, and decreased endurance utilizing a 
cane.  He explained that he can ambulate only slowly short 
distances and reports weakness in his right leg.  He denied 
any dysfunction to his bowel or bladder.  The examiner 
observed that the veteran wore a back brace and walked with a 
cane with obvious discomfort.  

A neurological evaluation demonstrated normal motor bulk, 
decreased tone in his right leg, 4/5 strength on the left 
iliopsoas, 5/5 hamstrings and left quad and anterior 
tibialis, 3/5 strength on the right iliopsoas, 4/5 strength 
at the right quad and hamstrings, 3/5 strength at the right 
anterior tibialis, and depressed deep tendon reflexes on the 
right (at the patella and ankle).  The examiner diagnosed 
chronic low back pain with a history of lumbar spine surgery 
times three for a herniated disc, with moderately decreased 
endurance, and with decreased range of motion and weakness in 
the right leg secondary to the lower back pathology.  
Further, the examiner expressed his opinion that "[i]t is as 
likely as not that the vet[eran]'s currently diagnosed lower 
back pathology results from injuries he incurred while on 
active duty service."  

By an April 2001 rating action, the RO granted service 
connection for chronic low back pain with a history of lumbar 
spine surgery times three as well as degenerative joint 
disease with a herniated disc and a history of injury.  Also 
by this decision, the RO awarded compensable evaluations of 
20 percent, effective from December 3, 1990, and 40 percent, 
effective from February 6, 2001.  

Following receipt of notification of the April 2001 
determination, the veteran perfected a timely appeal with 
respect to the issues of entitlement to an effective date 
earlier than December 3, 1990 for the grant of service 
connection for a low back disability and entitlement to an 
increased rating for this disorder.  According to the 
relevant evidence received during the current appeal, in 
January 1991, the veteran sought private treatment for 
complaints of right hip, right iliac crest, and right leg 
pain for the past one-and-a-half months as well as an 
occasional left leg component.  A physical examination of the 
veteran's back demonstrated negative lordosis and kyphosis 
tests, well-healed back incisional scars, and no tenderness 
to percussion of the lumbosacral spine.  A neurological 
evaluation reflected intact cranial nerves II through XII, 
2+ deep tendon knee and ankle reflexes bilaterally, decreased 
sensory test to pinprick of the median right calf and dorsal 
thigh, an inability to perform heel-to-toe movements 
secondary to severe back pain, decreased lumbosacral spine 
range of motion secondary to severe right posterior hip and 
leg pain, and an ability to move all extremities well on 
command.  The treating physician provided the following 
impressions:  disc herniation at L3-L4, spinal stenosis at 
L3-L4, status post coronary artery bypass, status post lipoma 
of the right posterior shoulder, and status post back 
surgery, laminectomy, and discectomy times two.  

In January 1993, the veteran complained of low back pain 
radiating to his right posterior thigh.  The treating 
physician observed that the veteran, who was in moderate 
distress, ambulated with difficulty and with favoring the 
right side of his low back and also walked with great 
difficulty on his heels and toes.  A physical examination of 
the veteran's lumbar spine demonstrated forward flexion to 
30 degrees, extension to zero degrees, lateral bending to 
zero degrees, tenderness in the right L5-S1 area, no sciatic 
notch tenderness, 5/5 motor strength in all groups of the 
lower extremities except for the right quadriceps which were 
4+/5, decreased pinprick sensation in the left foot, 2+ deep 
tendon reflexes at the right knee and ankle, absent reflexes 
at the left knee and ankle, down-going toes, negative 
straight leg raising test bilaterally, normal lower extremity 
pulses, and no atrophy to measurement of the thighs or 
calves.  

Additional private medical records indicate that, in June 
1999, the veteran underwent a lumbar decompression at L1-L2, 
L2-L3, and L3-L4 with an L1-L2 discectomy.  His 
pre-operative, and post-operative, diagnosis was 
characterized as lumbar spine stenosis at L1-L2, L2-L3, and 
L3-L4 with a large "1-2" disc herniation.  

In April 2002, the RO considered these additional medical 
records.  The RO determined that the evidence supported the 
grant of a 60 percent disability rating for the 
service-connected chronic low back pain with a history of 
lumbar spine surgery times three as well as degenerative 
joint disease with a herniated disc and a history of injury, 
effective from February 6, 2001.  By this rating action, the 
RO also denied a disability evaluation greater than 
20 percent, effective from December 3, 1990, for this 
service-connected disability as well as an effective date 
earlier than December 3, 1990 for the grant of service 
connection for this low back disorder.  

According to relevant evidence subsequently received, VA 
medical records dated from March 2001 to April 2004 indicate 
that the veteran's medical history includes chronic low back 
pain.  A physical examination conducted at a July 2002 VA 
outpatient treatment session demonstrated mild tenderness 
over the veteran's lumbar spine and no effusion of his left 
lower extremity.  The veteran, who wore back and left leg 
braces to the evaluation, was referred to the physical 
therapy clinic for new prostheses.  

By a June 2004 rating action, the RO redefined the veteran's 
service-connected low back disorder as degenerative joint 
disease of the lumbar spine and awarded an increased rating 
of 60 percent for this disability, effective from December 3, 
1990 to February 5, 2001.  In addition, the RO denied the 
issues of entitlement to a disability rating greater than 
60 percent for the service-connected low back disorder (which 
was effective from December 3, 1990) and entitlement to an 
effective date earlier than December 3, 1990 for the grant of 
service connection for a disability of the lumbar spine.  

III.  Analysis

A.  Earlier Effective Date

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by VA.  38 U.S.C.A. § 5101(a) 
(West 2002); 38 C.F.R. § 3.151(a) (2004).  A "claim" or 
"application" is a formal or informal communication in 
writing requesting a determination of entitlement or 
evidencing a belief in entitlement to a benefit.  38 C.F.R. 
§ 3.1(p) (2004).  An informal claim is any communication or 
action indicating an intent to apply for one or more 
benefits.  The benefit being sought must be identified.  38 
C.F.R. § 3.155 (2004).  

Any communication or action indicating an intent to apply for 
one or more benefits may be considered as an informal claim.  
Such informal claim must identify the benefit sought.  Upon 
receipt of an informal claim, if a formal claim has not been 
filed, an application form will be forwarded to the claimant 
for execution.  If received within one year from the date it 
was sent to the claimant, it will be considered filed as of 
the date of receipt of the informal claim.  38 C.F.R. § 3.155 
(2004).  Although a claimant need not identify the benefit 
sought with specificity, some intent on the part of the 
veteran to seek benefits must be shown.  See Brannon v. West, 
12 Vet. App. 32, 34-35 (1998).  

The applicable law and regulations concerning effective dates 
state that, except as otherwise provided, the effective date 
of an evaluation and award of pension, compensation or 
dependency and indemnity compensation based on an original 
claim, a claim reopened after final disallowance, or a claim 
for increase will be the date of receipt of the claim or the 
date entitlement arose, whichever is later.  38 U.S.C.A. § 
5110 (West 2002); 38 C.F.R. § 3.400 (2004).  

As the Board has discussed in the present case, in the May 2, 
1990 decision, the Board denied the issue of entitlement to 
service connection for a back disability.  The Board's 
decision is final.  38 U.S.C.A. § 7104(b) (West 2002); 
38 C.F.R. § 20.1100 (2004).  

Thereafter, on December 3, 1990, the RO received from the 
veteran a petition to reopen his previously denied claim of 
entitlement to service connection for a back disability.  
Subsequently, in an April 25, 2001 rating action, the RO 
(pursuant to a November 21, 2000 Board decision) granted 
service connection for chronic low back pain with a history 
of lumbar spine surgery times three as well as degenerative 
joint disease with a herniated disc and a history of injury.  
Also by the April 25, 2001 rating action, the RO awarded 
compensable evaluations of 20 percent, effective from 
December 3, 1990, and 40 percent, effective from February 6, 
2001 for the veteran's service-connected low back disability.  

The bases of the grant of service connection for a low back 
disability are two letters in which the veteran's private 
physician noted that he had treated the veteran for back 
problems for many years and associated the veteran's current 
low back disorder with his active military duty.  In 
particular, in a June 1998 letter, the doctor stated that he 
had reviewed some of the veteran's service medical records, 
which reflected treatment for repeated episodes of back 
problems between 1952 and 1956.  The physician then expressed 
his opinion that he believed "that all of this is probably 
part of the same process that has been part of his [the 
veteran's] back problem."  Thereafter, in a December 1999 
letter, this same physician expressed his opinion "that it 
is as likely as not that . . . [the veteran's] back condition 
from which he is suffering is a result of the injury [that] 
he suffered while he was in the Service in approximately 
1957."  

Throughout the current appeal, the veteran has essentially 
contended that an effective date earlier than December 3, 
1990 for the grant of service connection for a back 
disability is warranted because he has had back problems 
since service.  See, e.g., February 2002 hearing transcript 
(T.) at 5-6.  As the Board has discussed, in the April 25, 
2001 rating action, the RO (pursuant to a November 21, 2000 
Board decision) granted service connection for chronic low 
back pain with a history of lumbar spine surgery times three 
as well as degenerative joint disease with a herniated disc 
and a history of injury.  Also by the April 25, 2001 rating 
action, the RO awarded compensable evaluations of 20 percent, 
effective from December 3, 1990, and 40 percent, effective 
from February 6, 2001 for the veteran's service-connected low 
back disability.  The bases of the grant of service 
connection for a low back disability were June 1998 and 
December 1999 letters in which the veteran's private 
physician associated the veteran's current low back disorder 
with his active military duty.  The Board concurs with the 
assignment of this effective date.  

Significantly, the effective date of a claim reopened after 
final disallowance will be the date of receipt of the claim 
or the date entitlement arose, whichever is later.  
38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 (2004).  In 
the present case, the veteran's petition to reopen his 
previously denied claim for service connection for a back 
disability was received on December 3, 1990.  Further, the 
date that the veteran's post-service low back disorder was 
determined to be totally related to his active military duty 
is June 1998.  The claims folder contains no competent 
medical evidence demonstrating that the veteran's 
service-connected low back disorder was associated with his 
service prior to June 1998.  Accordingly, an effective date 
prior to December 3, 1990 for the grant of service connection 
for a low back disability is not warranted.  

B.  Initial Increased Rating

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. §§ 4.1 and 4.2 
(2004).  However, where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, the present level of disability is of 
primary concern.  Since the present appeal arises from an 
initial rating decision which established service connection 
and assigned an initial disability rating, it is not the 
present level of disability which is of primary importance, 
but rather the entire period is to be considered to ensure 
that consideration is given to the possibility of staged 
ratings; that is, separate ratings for separate periods of 
time based on the facts found.  See Fenderson v. West, 12 
Vet. App. 119 (1999).  

Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practicably 
be determined, on the average impairment of earning capacity.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2004).  Each 
service-connected disability is rated on the basis of 
specific criteria identified by diagnostic codes.  38 C.F.R. 
§ 4.27 (2004).  

The basis of disability evaluations is the ability of the 
body as a whole, or of the psyche, or of a system or organ of 
the body to function under the ordinary conditions of daily 
life including employment.  38 C.F.R. § 4.10 (2004).  It is 
also necessary to evaluate the disability from the point of 
view of the veteran working or seeking work and to resolve 
any reasonable doubt regarding the extent of the disability 
in the veteran's favor.  38 C.F.R. §§ 4.2, 4.3 (2004).  If 
there is a question as to which evaluation to apply to the 
veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2004).  

It is VA's defined and consistently applied policy to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt it is 
meant that an approximate balance of positive and negative 
evidence exists which does not satisfactorily prove or 
disprove the claim.  It is a substantial doubt and one within 
the range of probability as distinguished from pure 
speculation or remote possibility.  See, 38 U.S.C.A. § 
5107(b) (West 2002); 38 C.F.R. § 3.102 (2004).  

With regard to the veteran's initial increased rating claim 
for the service-connected degenerative joint disease of his 
lumbar spine, the Board notes that the schedular criteria by 
which orthopedic disabilities of the spine are rated changed 
during the pendency of his appeal.  Specifically, on 
September 23, 2002, a change to a particular diagnostic code 
(5293) was made effective.  See 67 Fed. Reg. 54,345-54,349 
(August 22, 2002) (codified at 38 C.F.R. § 4.71a, Diagnostic 
Codes 5293).  Further, on September 26, 2003, changes in all 
spinal rating criteria became effective.  See 68 Fed. Reg. 
51,454-51,458 (August 27, 2003) (to be codified at 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5235-5243).  

The VA General Counsel has held that where a law or 
regulation changes during the pendency of a claim for 
increased rating, the Board should first determine whether 
application of the revised version would produce retroactive 
results.  In particular, a new rule may not extinguish any 
rights or benefits the claimant had prior to enactment of the 
new rule.  See VAOPGCPREC 7-2003 (Nov. 19, 2003).  However, 
if the revised version of the regulation is more favorable, 
the implementation of that regulation under 38 U.S.C.A. § 
5110(g), can be no earlier than the effective date of that 
change.  The VA can apply only the earlier version of the 
regulation for the period prior to the effective date of the 
change.  

According to the old relevant rating criteria, evidence of 
pronounced intervertebral disc syndrome with persistent 
symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc with little intermittent relief 
warrants the assignment of a 60 percent disability rating.  
38 C.F.R. § 4.71a, Diagnostic Code 5293.  A higher rating is 
not allowable pursuant to this Diagnostic Code.  

Assignment of a disability evaluation greater than 
60 percent, pursuant to the old relevant rating criteria, 
requires evidence of complete bony fixation (ankylosis) of 
the spine resulting in an unfavorable angle with marked 
deformity and involvement of the major joints 
(Marie-Strumpell type) or without other joint involvement 
(Bechterew type).  38 C.F.R. § 4.71a, Diagnostic Code 5286.  
Evidence of such pathology warrants a total schedular 
evaluation.  Id.  Additionally, evidence of residuals of a 
fracture of the vertebra with cord involvement or a 
requirement to be bedridden or of long leg braces warrants 
the assignment of a total schedular evaluation.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5285.  

According to the new rating criteria, evidence of 
incapacitating episodes having a total duration of at least 
6 weeks during the past 12 months will result in the 
assignment of a 60 percent disability rating.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5243.  A higher rating is not 
allowable under this Diagnostic Code.  Id.  

Assignment of a disability rating greater than 60 percent, 
pursuant to the new rating criteria, requires evidence of 
unfavorable ankylosis of the entire spine.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5242.  Evidence of such pathology 
warrants a total schedular evaluation.  Id.  

Throughout the current appeal, the veteran has consistently 
described constant low back pain radiating down his right 
leg, a weak right leg which "collapses" at times, and an 
inability to stand for prolonged periods of time.  See, e.g., 
T. at 1-3, 7-8, 10.  According to the veteran's testimony, 
treatment includes physical therapy three times a week, pain 
medication including lumbar injections, multiple surgeries, 
as well as use of leg and back braces and a cane.  T. at 2-4, 
6-9.  

In this regard, the Board acknowledges that relevant medical 
records indicate that the veteran's service-connected low 
back disability has been consistently manifested by severe 
degenerative changes of the lumbosacral spine; decreased 
range of motion; objective evidence of painful motion, spasm, 
weakness, and tenderness; decreased strength of the lower 
extremities; barely present ankle reflexes; and hypoactive 
and equal knee jerks bilaterally.  Significantly, however, 
evidence of complete bony fixation (ankylosis) of the 
veteran's spine resulting in an unfavorable angle with marked 
deformity and involvement of the major joints 
(Marie-Strumpell type) or without other joint involvement 
(Bechterew type) has not been shown.  Additionally, evidence 
of residuals of a fracture of the veteran's vertebra has also 
not been illustrated.  Consequently, a total schedular 
evaluation based upon the old relevant rating criteria cannot 
be awarded.  38 C.F.R. § 4.71a, Diagnostic Codes 5285, 5286.  

Moreover, evidence of unfavorable ankylosis of the entire 
spine has not been shown.  Consequently, a total schedular 
rating based upon the pertinent new rating criteria cannot be 
awarded.  38 C.F.R. § 4.71a, Diagnostic Code 5242.  

Thus, a basis upon which to assign an increased schedular 
evaluation for the veteran's service-connected low back 
disability has not been presented.  His appeal regarding this 
claim must, then, be denied.  

Finally, the Board does not find that consideration of an 
extraschedular rating under the provisions of 
38 C.F.R. § 3.321(b)(1) is warranted.  That provision 
provides that, in exceptional circumstances, where the 
schedular evaluations are found to be inadequate, the veteran 
may be awarded a rating higher than that encompassed by the 
schedular criteria, as shown by evidence showing that the 
disability at issue causes marked interference with 
employment, or has in the past or continues to require 
frequent periods of hospitalization rendering impractical the 
use of the regular schedular standards.  Id.  The facts of 
this case do not show that the service-connected degenerative 
joint disease of the veteran's lumbar spine results in marked 
interference with his employment or requires frequent periods 
of hospitalization.  Rather, the Board notes that the 
percentage ratings under the Schedule are representative of 
the average impairment in earning capacity resulting from 
diseases and injuries.  38 C.F.R. § 4.1 specifically sets out 
that "[g]enerally, the degrees of disability specified are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability."  Factors 
such as requiring periodic medical attention are clearly 
contemplated in the Schedule and provided for in the 
evaluations assigned herein.  What the veteran has not shown 
in this case is that the service-connected degenerative joint 
disease of his lumbar spine results in unusual disability or 
impairment that renders the criteria and/or degrees of 
disability contemplated in the Schedule impractical or 
inadequate.  Accordingly, consideration of 
38 C.F.R. § 3.321(b)(1) is not warranted in this case.  


ORDER

The issue of entitlement to an effective date earlier than 
December 3, 1990, for the grant of service connection for 
degenerative joint disease of the lumbar spine is denied.  

The issue of entitlement to an initial disability rating 
greater than 60 percent for degenerative joint disease of the 
lumbar spine is denied.  



	                        
____________________________________________
	S.M. CIEPLAK
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


